           Case 5:18-cv-00103-MTP Document 320 Filed 07/21/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   WESTERN DIVISION

CHAZ D. PINKSTON                                                                           PLAINTIFF

v.                                                          CIVIL ACTION NO. 5:18-cv-103-MTP

JODY BRADLEY, ET AL.                                                                     DEFENDANTS

                                                ORDER

          THIS MATTER is before the Court on Plaintiff’s Motion in Limine [311] and Motion for

Leave to File a Reply [314]. On October 1, 2018, Plaintiff Chaz Pinkston, proceeding pro se and

in forma pauperis, filed this civil action pursuant to 42 U.S.C. § 1983. The allegations in

Plaintiff’s complaint occurred while he was incarcerated as a post-conviction inmate at the

Wilkinson County Correctional Facility (“WCCF”).1 Plaintiff named forty-two Defendants and

asserted claims concerning medical care, use of force, conditions of confinement, First

Amendment rights, and the prison’s administrative remedies program.

          The only claims that remain following the Court’s rulings of Defendants’ motions for

summary judgment are those against Defendants Jody Bradley, Gabriel Walker, Tonya Toomey,

Terry Daniels, and MTC concerning the cleanliness of Plaintiff’s cell. See Order [310].

Specifically, Plaintiff alleges that his cell was never cleaned and that there was dried blood,

feces, and mildew on the walls. Plaintiff also alleges that there was mold on the air vents and

that the prison had spiders, gnats, and ants. See Omnibus Order [146].

          In his Motion in Limine [311], Plaintiff seeks to have the Court exclude from evidence

his “entire prison file” and his prior criminal conviction and sentence.2 According to Plaintiff,



1
    Plaintiff is currently incarcerated at the East Mississippi Correctional Facility.

                                                     1
         Case 5:18-cv-00103-MTP Document 320 Filed 07/21/21 Page 2 of 6




his prison file includes his disciplinary, institutional, and administrative history. Plaintiff argues

that this information is not relevant to his remaining claims. Federal Rule of Evidence 402

provides that: “Irrelevant evidence is not admissible.” Evidence is considered relevant if “(a) it

has any tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.” See Fed. R. Evid. 401.

        In their Response [312], Defendants note that Plaintiff does not identify any specific

records but simply requests that the Court exclude his entire prison file. Defendants argue that,

despite Plaintiff’s broad assertion, certain institutional records are clearly relevant to the

remaining claims. Defendants provide some examples. They assert that Plaintiff’s housing

records establish the time period he was assigned to the cell at issue. They also assert that

Plaintiff’s institutional records contain notes from prison officials indicating that Plaintiff

complained about many issues concerning his confinement in long-term segregation, but not the

cleanliness of his cell.

        Plaintiff’s Reply [315] undercuts his argument. Plaintiff alleges that he was subjected to

inhumane living conditions twenty-four hours a day for more than two years. See Reply [315] at

1. He asserts that segregation logs will support his claims and that his grievances are proof of his

living conditions. Id. at 2. Additionally, he asserts that he was subjected to collective or group

punishment. Id. at 4.

        It is apparent that Plaintiff’s prison file contains relevant information, and the Court is

mindful that “[e]videntiary rulings, especially those addressing broad classes of evidence, should

often be deferred until trial so that questions of foundation, relevancy and potential prejudice can



2
  Defendants filed a Response [312], opposing the Motion in Limine, and Plaintiff filed a Motion
for Leave to File a Reply [314], along with a Reply [315]. The Court will grant Plaintiff’s
Motion [314] and will consider his Reply [315].
                                                   2
         Case 5:18-cv-00103-MTP Document 320 Filed 07/21/21 Page 3 of 6




be resolved in the proper context.” Lamb v. Crites, 2012 WL 6629789, at *1 (S.D. Tex. Dec. 18,

2012). The Court has not been apprised of sufficient information concerning the relevance of all

the information in Plaintiff’s prison file. Accordingly, the Court will deny Plaintiff’s Motion

[311] to the extent he seeks the exclusion of his entire prison file without prejudice to his right to

raise specific objections at trial or beforehand once the exhibits are identified.

       Plaintiff also argues that his disciplinary record should be excluded pursuant to Fed. R.

Evid. 404(b). Rule 404(b)(1) provides: “Evidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Such evidence, however, may be admissible for

impeachment or other purposes, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident. See Fed. R. Evid. 404(b); see also

Ellis v. Capps, 500 F.2d 225, 226 (5th Cir. 1974) (holding that a prisoner plaintiff’s disciplinary

records “were admissible to show his bias and prejudice against the warden as head of the

institution of which [plaintiff] was so ill-adjusted.”). Thus, the admissibility of Plaintiff’s

disciplinary record will turn on the context and purpose of its introduction.

       The Court finds that Plaintiff’s request is overly broad and devoid of specific context.

Plaintiff does not identify any specific disciplinary record. Accordingly, the Court will deny

Plaintiff’s Motion [311] to the extent he seeks the exclusion of the disciplinary record without

prejudice to his right to raise objections at trial or beforehand once the exhibits are identified.

       Finally, the Court will address Plaintiff’s request that his criminal conviction and

sentence be excluded from evidence. In 2009, Plaintiff was convicted of armed robbery and

sentenced to thirty-five years in prison. Plaintiff argues that his conviction and sentence should

be excluded pursuant to Fed. R. Evid. 609. Rule 609 governs the admission of evidence of a



                                                   3
           Case 5:18-cv-00103-MTP Document 320 Filed 07/21/21 Page 4 of 6




criminal conviction for the purpose of attacking a witness’s character for truthfulness. The Rule

provides that “for a crime that, in the convicting jurisdiction, was punishable by death or by

imprisonment for more than one year, the evidence: (A) must be admitted, subject to Rule 403,

in a civil case or in a criminal case in which the witness is not a defendant . . . .” Fed. R. Evid.

609(a).3

       Additionally, Rule 609(b) provides that “if more than 10 years have passed since the

witness’s conviction or release from confinement for it, whichever is later[,]” evidence of the

conviction is admissible only if its probative value substantially outweighs its prejudicial effect.

Plaintiff notes that his conviction occurred more than ten years ago. However, as Plaintiff

remains incarcerated for his armed robbery conviction, Rule 609(b) is not applicable. See

McQueen v. Evans, 1995 WL 17797616, at *3 (5th Cir. Oct. 11, 1995).

       Thus, the Court must apply Rule 609(a)(1), which provides that Plaintiff’s conviction

must be admitted, subject to Rule 403. Rule 403 provides that “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.”

       The very nature of this lawsuit—prison conditions—will reveal to the jury that Plaintiff is

incarcerated, and the fact that Plaintiff is a convicted felon will come as no surprise to the jury.

Additionally, Defendants adamantly dispute Plaintiff’s allegations, and they plan to introduce

evidence of Plaintiff’s conviction to impeach his credibility. The Court recognizes the




3
  Rule 609(a)(2) provides that evidence of a crime must be admitted “if the court can readily
determine that establishing the elements of the crime required proving—or the witness’s
admitting—a dishonest act or false statement.” Defendants do not argue that the crime of armed
robbery falls under this provision.
                                                   4
         Case 5:18-cv-00103-MTP Document 320 Filed 07/21/21 Page 5 of 6




significance of Plaintiff’s testimony and that the credibility of the parties will be of critical

importance in this case. Balancing the probative value of the evidence against the danger of

unfair prejudice, the Court will permit Defendants to offer evidence establishing that Plaintiff is

a convicted felon who was sentenced to thirty-five years in prison for impeachment purposes.

        The Court, however, finds that evidence of Plaintiff’s specific conviction—armed

robbery—and the underlying nature of his crime should be excluded. Defendants make no effort

to demonstrate that Plaintiff’s crime involved dishonesty.4 Based on the record before the Court,

it is not apparent that Plaintiff’s conviction for armed robbery, as opposed to any other felony,

would provide probative value. As an example, Defendants argue that they should be allowed to

submit evidence showing that any emotional distress allegedly suffered by Plaintiff is

attributable “to the fact that Plaintiff knows he will spend much of his adult life in prison, away

from the people, places, and things most dear to him.” Defendants would be able to accomplish

this with evidence that Plaintiff was convicted of a felony and sentenced to thirty-five years in

prison, without reference to Plaintiff’s particular crime.

        IT IS, THEREFORE, ORDERED that:

        1. Plaintiff’s Motion for Leave to File a Reply [314] is GRANTED.

        2. Plaintiff’s Motion in Limine [311] is GRANTED in part and DENIED in part as set
           forth herein.




4
  In Bogard v. State, the Mississippi Supreme Court allowed the impeachment of a witness with a
prior armed robbery conviction where “the State successfully demonstrated . . . [the conviction]
had some intrinsic probative value regarding [the witness’s] propensity for truthfulness while
under oath.” 624 So.2d 1313, 1317 (Miss. 1993). On the other hand, in Mack v. State, the
Mississippi Court of Appeals determined that a criminal defendant “failed to present any
evidence that [the witness’s] prior [armed robbery] conviction or the circumstances surrounding
[the] conviction would have offered any probative value . . . .” 129 So.3d 230, 232 (Miss. App.
2013).
                                                   5
 Case 5:18-cv-00103-MTP Document 320 Filed 07/21/21 Page 6 of 6




SO ORDERED this the 21st day of July, 2021.

                                  s/Michael T. Parker
                                  UNITED STATES MAGISTRATE JUDGE




                                     6
